Name: Commission Regulation (EC) No 29/97 of 9 January 1997 laying down derogations in the beef and veal sector as a result of certain veterinary measures
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy;  agricultural policy;  animal product
 Date Published: nan

 10. 1 . 97 I EN I Official Journal of the European Communities No L 6/17 COMMISSION REGULATION (EC) No 29/97 of 9 January 1997 laying down derogations in the beef and veal sector as a result of certain veterinary measures  (EC) No 11 13/96 (^ opening and providing for the administration of tariff quotas for the import of bulls, cows and heifers, other than those intended for slaughter, of certain alpine and mountain breeds, for the period 1 July 1996 to 30 June 1997,  (EC) No 11 19/96 (6) opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 1996 to 30 June 1997),  (EC) No 1233/96 0 of laying down detailed rules for the application of a tariff quota for cows and heifers other than for slaughter of certain mountain breeds originating in certain third countries for the second half of 1996,  (EC) No 1250/96 (8) of laying down for the second half of 1996 certain detailed rules for the application of a tariff quota for live bovine animals weighing between 160 and 300 kilograms originating in certain third countries, which are valid for a period ending between 13 November and 31 December 1996 is hereby extended to 31 January 1997 at the request of the importer in ques ­ tion . 2. The request referred to in paragraph 1 above must be accompanied by the original of the licence concerned. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 23 thereof, Whereas, pursuant to Commission Decision 96/643/EC of 13 November 1996 concerning protective measures with regard to imports of certain animals and their products from Bulgaria due to outbreaks of foot-and ­ mouth disease (3), imports of live animals from certain third countries via Bulgaria into Greece have not been possible since 13 November 1996; whereas, by Decision 96/730/EC of 17 December 1996 concerning protective measures with regard to imports of certain animals and their products from Bulgaria due to an outbreak of foot ­ and-mouth disease and repealing Decision 96/643/EC (4), the Commission is allowing animal shipments under certain conditions; whereas the special import licences issued under certain import arrangements in the beef and veal sector should therefore be extended for an ap ­ propriate period; Whereas, given the volume of trade in question, the urgent nature of the matter requires that this Regulation enter into force on the day of its publication in the Official Journal of the European Communities; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1 . The period of validity of the import licences issued under the following Commission Regulations : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 January 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 296, 21 . 11 . 1996, p. 50 . 3 OJ No L 292, 15. 11 . 1996, p. 37. 0 OJ No L 148 , 21 . 6 . 1996, p. 26. (&lt;) OJ No L 149, 22. 6. 1996, p. 4 . 0 OJ No L 161 , 29 . 6. 1996, p. 94. (") OJ No L 331 , 20. 12. 1996, p. 49. (8) OJ No L 161 , 29 . 6. 1996, p. 131 .